COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00180-CR


Ex parte Billy Joe Armstrong, Jr.       §   From the 355th District Court

                                        §   of Hood County (CR13001)

                                        §   August 26, 2015

                                        §   Opinion by Justice Gardner

                                        §   (nfp)

                                    JUDGMENT

      The court has considered the record on appeal and the “State’s Motion to

Dismiss Appeal as Moot.” The court grants the State’s motion and dismisses this

appeal as moot.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Anne Gardner_______________
                                        Justice Anne Gardner